Case 4:18-cv-00644 Document 65-5 Filed on 11/18/19 in TXSD Page 1 of 8




                       EXHIBIT NN

               Draycott EEOC Charge,
                 HOU00146297-146303
                                                                                  PRIVILEGED

                   Case 4:18-cv-00644 Document 65-5 Filed on 11/18/19 in TXSD Page 2 of 8
                                                                                                           AGENCY                             CHARGE NUMBER
                CHARGE OF DISCRIMINATION
This form is affScted by the Privacy Act of 1974; See Privacy Act Statement before                                   FEPA
completing this form.
                                                                                                            X        EEOC
                                        TEXAS WO RKF O RCE CO M M ISSIO N , CIVIL RIGHTS DIVISIO N                                                              and EEOC

                                                            State or local Agency, if any                                                  S.S. No.
NAMEdndicate Mr., Ms., Mrs.)                                                                        HOME TELEPHONE (Include Area Code)
Mrs. Jane Draycott                                                                                  832-934-2115
STREET ADDRESS                                            CITY, STATE AND ZIP CODE                                                                       DATE OF BIRTH
24225 Decker Prairie Rosehill Rd.                          Magnolia, Texas 77355                                                                         March 16, 1969
NAMED IS THE EMPLOYER, LABOR ORGANIZATION, EMPLOYMENT AGENCY, APPRENTICESHIP COMMITTEE, STATE OR LOCAL GOVERNMENT
AGENCY WHO DISCRIMINATED AGAINST ME (If more than one list below.)
NAME                                                                              NUMBER OF EMPLOYEES, MEMBERS                    TELEPHONE (Include Area Code)
City of Houston, Texas / Houston Fire Department                                               over 4,000                         713/ 837-0311
STREET ADDRESS                                             CITY, STATE AND ZIP CODE                                                                      COUNTY
901 Bagby                                                 Houston, TX 77002                                                                              Harris
NAME                                                                                                TELEPHONE NUMBER (Include Area Code)


STREET ADDRESS                                             CITY, STATE AND ZIP CODE                                                                      COUNTY


CAUSE OF DISCRIMINATION BASED ON (Check appropriate box(es))                                                                DATE DISCRIMINATION TOOK

               RACE                    COLOR          X      SEX                  RELIGION                  AGE                 2000                       July 7, 2009

               RETALIATION                    NATIONAL                       DISABILITY             OTHER (Specify/

                                              ORIGIN                                                                                      CONTINUING ACTION

THE PARTICULARS ARE (If additional paper is needed, attach extra sheet(s)):


        In 2000, while I was working at Houston Fire Station 46,1 was subjected to sexual harassment and unwanted touching
        by a firefighter who was filling in for another firefighter that was on vacation. He grabbed me from behind and rubbed
        up against me, lifted the covers while he was in his bed and asked me to sleep with him, climbed into my bed while I
        was in it, and made numerous comments directed toward me that were inappropriate, offensive and/or of a sexual
        nature. I told him to stop, that his advances were not welcomed, and tried to avoid him as much as possible. These
        events were frequently witnessed by other firefighters on my shift. I did not file a formal complaint about him at that
        time because he was only on my shift temporarily and, more importantly, I did not want to be labeled as a trouble maker
        by my supervisor and other                            firefighters.                      _
                                                                                         /»";;%
                                                                                       f M"K*A            GlGl F. COX
                                                                                                    Notary Public, State of Texas
                                                                                                : =   My Commission Expires                           (continued on next page)
                                                                                                ^       Novembeil6,2009


                                                                                            NOTARY - (When ne-cesssrtyjbr State anjlLocal Requirements)
                                                                                                                            ateanjlXi
I want this charge filed with both the EEOC and the State or local Agency, if any. I
will advise the agencies if 1 change my address or telephone number and I will
cooperate fully with them in the processing of my charge in accordance with their
procedure.                    *                                                             I swear or affirm that I have read the ajRTtfccharge and that n is irue lo the best of
                                                                                            my knowledge, information and belief
I declare under penalty of perjury that the foregoing is true and correct.                  SIGNATURE OF COM PLAINANT
                                                                                                     J&t-^y
                                                                                            SUBSCRIBED AND SWORN TO BEFORE ME THIS DATE
                                                                                            (Day, month, and year)
Date                                  Charging Party (Signature)

EEOC FORM 5 (test 10/94)




                                                                                  PRIVILEGED                                                                                   HOU00146297
                                                PRIVILEGED

       Case 4:18-cv-00644 Document 65-5 Filed on 11/18/19 in TXSD Page 3 of 8




                                                         EEOC Charge N o.
                                                         Charging Party: Jane Draycott
                                                         Respondent: City of Houston, Texas /
                                                                       Houston Fire Department



II.       Shortly after these events, I found out that this firefighter might be scheduled to work relief
          on my shift and I went to the Junior Captain and confidentially told him about the events and
          requested that this firefighter not be scheduled for my shift. Unfortunately, my complaint
          was not allowed to remain confidential because an explanation was demanded by the District
          Chief for why the Junior Captain would not allow the firefighter who sexually harassed me
          to work relief on my shift. I was required to make a formal complaint about this firefighter
          and it was quickly known in my station that I had filed a complaint against a fellow
          firefighter. As a result of the disclosure, I was isolated and treated differently by my co-
          workers. No action was taken against the firefighter that had harassed me.

III.      I also worked at Houston Fire Stations 75 and 74 and it was known throughout those stations
          before I arrived that I had filed a complaint against a fellow firefighter for sexual harassment
          and was considered a problem co-worker. The isolation continued and I routinely spent my
          shift away from the other firefighters. I was made to feel uncomfortable and continued to
          experience incidents of inappropriate comments and conduct, including sexual and other
          inappropriate language.

IV.       In 2007, I attended the Air Rescue Firefighting ("ARFF") certification program at Texas
          A&M which would allow me to work at a fire station at the airports. M y teenage daughter
          had recently been killed in an automobile accident and I needed to transfer to a station that
          did not respond to automobile accidents. HFD had previously paid for firefighters to attend
          this program, however HFD was not accepting applications for the program in 2007. I
          requested that I be reimbursed for the cost of attending the certification program but that
          request was denied. After I completed the program, I was transferred to Station 92 at
          Intercontinental Airport. Immediately upon my arrival at Station 92,1 was shunned by my
          co-workers and they knew before my arrival that I had filed a complaint against a fellow
          firefighter. I was subjected to a hostile work environment while at Station 92 and in one
          incident, the pictures of my children were removed from my locker, torn up, and placed in
          the trash. I filed a complaint in 2007 with the C ity's Office of Inspector General for
          harassment and hostile work environment but no action was taken to address the problem
          or to protect me from continued harassment.



                                                                                              P age 2 of 7




                                                PRIVILEGED                                                   HOU00146298
                                                PRIVILEGED

      Case 4:18-cv-00644 Document 65-5 Filed on 11/18/19 in TXSD Page 4 of 8




                                                        EEOC Charge N
                                                        Charging Party: Jane Draycott
                                                        Respondent: City of Houston, Texas /
                                                                      Houston Fire Department


V.       I was on light duty and maternity leave from late 2007 to April 2008. I returned to work on
         April 14,2008. At that time I had been away from my regular firefighter duties for 5 months
         and about 3 weeks. When I returned to work, I was informed by my captain that because I
         had been off work for six months, I was required to go through interim testing and be tested
         on all apparatus and take a written test. When I notified him that I was not away for six
         months but about a week less than six months, he merely replied that anyone who worked
         at the airport fire stations and was out six months or longer had to do the testing before they
         could return to work. I was also informed that the written test would consist of 100
         questions and to pass I would have to get at least 90%. I was also informed that if 1 failed
         the test twice, I would not be allowed to work at the airport. This was the first and only time
         this specific test was given to any Houston firefighter. This written test is not listed as a
         requirement for returning to work and there were no study manuals or test aids available.
         I later found out that the test I took was written by a Captain that was enrolled in the ARFF
         certification program that was being conducted at the Houston Firefighter Academy and was
         not certified at the time he created the test.

VI.      Shortly after I completed and passed all the tests, two male firefighters (Engineer and
         Captain) returned to work after absences from the job of one year and two years. Neither
         individual was required to take the written test, nor were they retested on any apparatus.
         When the HFD graduates from the ARFF program were assigned to airport fire stations, they
         were informed they would be given a written 100 question test that they had to pass with at
         least a 90% score. That test was significantly different than the test I was given and that test
         had study guides. In addition, some male firefighters were allowed to take the test in 4
         sections so they could study for only one section at a time, take that test and then begin
         studying for the next section. I was required to take the entire test at one time and was not
         offered the option of taking the test one section at a time.

VII.    In 2008, my personnel file came up missing. Despite efforts to locate my personnel file at
        Station 92, Station 54, and at the main office, it has never been located. A firefighter's
        personnel file contains copies of all the training and certifications obtained by the firefighter.
        It also contains any complaints made by the firefighter to the captain. Some of the
        documents contained in the personnel file were only located in the personnel file and cannot
        be duplicated or replaced if the personnel file is lost.




                                                                                              Page 3 of?




                                                PRIVILEGED                                                   HOU00146299
                                                PRIVILEGED

      Case 4:18-cv-00644 Document 65-5 Filed on 11/18/19 in TXSD Page 5 of 8




                                                        EEOC Charge N
                                                        Charging Party: Jane Draycott
                                                        Respondent: City of Houston, Texas /
                                                                      Houston Fire Department



VIII.    I completed all requirements and became eligible to work overtime beginning in late 2008.
         The policy of the department is to rotate the overtime among eligible firefighters at that
         station starting with the individual at the top of the list. I was denied the opportunity to work
         overtime and I was not contacted about overtime when my name was at the top of the list.
         Instead, the records were falsified to state I was "unavailable" even though no one attempted
         to contact me. M ale firefighters were regularly called to work overtime. On one instance,
         I learned of an overtime opportunity the morning I was to get off duty. I immediately
         informed the captain that I was at the top of the list and I wanted to work overtime. 1 made
         several attempts that morning to restate my intention to work the overtime and attempted to
         confirm that the captain had relayed that information to the senior captain on the other shift.
         I was informed that a male firefighter would be working the overtime instead of me. This
         male firefighter was lower on the overtime list than me. M y notification that I would work
         the overtime was ignored even though I was eligible to work the overtime, I was at the top
         of list to work overtime, and I had given all appropriate notification that I intended to work
         the overtime. Instead, after my notification, male firefighters were contacted about working
         the overtime until one was found to work the overtime instead of me. When 1 complained
         about the improper assignment of overtime, the captain making the assignment informed me
         that he "would take the hit" however, no reprimand or other action was ever taken against
         this captain for this policy violation.

IX.     I transferred to Station 54, working the A shift, in late 2008. Station 54 has a separate
        woman's sleeping area, unlike most older fire stations. Firefighters are responsible for
        cleaning the dorm and bathrooms. In late 2008,1 was the only female firefighter assigned
        to Station 54. Occasionally, female firefighters were assigned to work at Station 54 as relief
        or temporary assignments. The stated policy at Station 54 was that male firefighters were
        not allowed in the female dorm or bathroom. However, beginning in late 2008,1 regularly
        found in the female dorm cups containing tobacco spit, spilled drinks, dirty dishes, and used
        q-tips. I also would find nail clippings on my bed and floor and that the contents in my
        locker had been removed or damaged. In the female bathroom, I would regularly find the
        toilet seat up, and urine on the outside of the toilet and floor. Before they removed the carpet
        from the female bathroom, I would find wet spots in the corner that appeared to be urine.
        Finally, when I arrived for my shift, I would sometimes find yellow areas in the sink in the
        female bathroom which I believe were urine. In addition, at the beginning of my shift, 1
        would frequently find that my mattress had been removed and replaced by an older worn
        mattress, even after I wrote on the mattress that it belonged in the female dorm. After
        several months of finding and moving my mattress back to the female dorm, and
        complaining to rny captain about the conduct, I gave up and continue to sleep on the old
        worn mattress.
                                                                                             Page 4 of 7




                                                PRIVILEGED                                                   HOU00146300
                                            PRIVILEGED

  Case 4:18-cv-00644 Document 65-5 Filed on 11/18/19 in TXSD Page 6 of 8




                                                         EEOC Charge No. 4frQ->-00V OM 1
                                                         Charging Party: Jane Draycott
                                                         Respondent: City of Houston, Texas /
                                                                       Houston Fire Department


X.      I made frequent verbal complaints to the captains about the conditions in the female dorm
        and bathroom and the ongoing sexual harassment and hostile work environment. The only
        action taken was to restate to the firefighters that the female dorm and bathroom were off
        limits to the male firefighters.

XI.     In approximately January or February 2009, a firecracker exploded when I opened the door
        to a stall in the female bathroom. Firecrackers were rigged to explode when either stall door
        in the female bathroom was opened. I immediately reported the incident to the captain on
        duty who told me he knew who was responsible but he refused to tell me who it was or take
        any action against the person responsible.

XII.    In early 2009,1 requested that locks be installed on the lockers in the female dorm. The only
        response I received was that it was being worked on. I made the request several more times
        during 2009 after my locker continued to be disturbed and my items damaged. One time
        when the worker came out to install locks on the lockers in the female dorm room, he was
        misdirected to the bathroom, which already had locks, even though it was clearly
        communicated to the captain of that shift that the locks were to be installed in the in the
        lockers in the female dorm.

XIII.   Beginning in April 2009, the captain started writing my complaints about the conditions of
        the female dorm and bathroom, and the ongoing harassment and hostile work environment
        in the station's log. The log contains a summary of events at the station and is available for
        any firefighter to review and read. After my complaints were included in the log, the
        frequency and severity of the harassment and hostile work environment increased.

XIV.    The only time, before July 2009, that an investigator came out to Station 54 to investigate
        complaints about the condition of the female bathroom was when the wife of male firefighter
        was visiting the station, saw the conditions in the female bathroom, and made a complaint.
        No action was taken to determine who was responsible for the conditions in the female
        bathroom, nor to try to prevent the continued incidents.




                                                                                          P age 5 of 7




                                            PRIVILEGED                                                   HOU00146301
                                             PRIVILEGED

   Case 4:18-cv-00644 Document 65-5 Filed on 11/18/19 in TXSD Page 7 of 8




                                                      EEOC Charge N o.
                                                      Charging Party: Jane Draycott
                                                      Respondent: City of Houston, Texas /
                                                                    Houston Fire Department


XV.    A second female firefighter was assigned to my shift and began working at Station 54 in
       April 2009. We were the only two female firefighters assigned to work at Station 54 on any
       of the four shifts. On June 27, 2009,1 was the only female firefighter at the station because
       the other female firefighter was on vacation. I was in the female dorm when I found out that
       I had missed a telephone call. When I checked the speaker I discovered that the speakers for
       the female dorm and bathroom had been turned off. That same day, when I went to take a
       shower, I was scalded by hot water. The plumber who came out to check the water found
       that the cold water to the shower had been turned off. In order to do this, someone had to
       reach the cut off switch which was suspended about three feet above the ceiling tiles in the
       roof of the female bathroom and would have to use the eight foot A-frame ladder.

XVI.   On June 29, 2009, I went to the HFD downtown office to file a formal complaint of
       harassment and discrimination with the other female firefighter. We were given approval
       by our captain to go downtown to get supplies and he knew I intended to also go to Staff
       Services and file a complaint. I filed a complaint for the incidents of June 27th as well as the
       ongoing incidents concerning the female bathroom. M y shift ended the morning of June 30"1
       and I was off work until the morning of July 7, 2009.

XVII. I arrived at Station 54 at about 5:40 a.m. on July 7, 2009. I spent the first few minutes
      checking in, moving vehicles, going to my gear locker and putting on my makeup. I was
      walking with the previous shift's captain down the hall when I tried to enter the female
      dorm. The door on that side was locked and the captain confirmed that no female firefighter
      had worked the previous shift. I then went around to the other door and entered the female
      dorm from the door facing my desk area. I immediately noticed that someone had written
      on the wall above my desk which had a picture of two of my children. On that wall to the
      left of the picture was written "niggar lover" (sic) and on the wall to the right of the picture
      was "die bitch." The phrases were written in black marker. I immediately went to get the
      captain to show him the vandalism. When I came back I looked at the area when the other
      female fire fighter had her desk and bed. I noticed that something was also written above
      her desk area and on her fold down bed. On the wall above her desk was "die niggar" (sic).
      There was also something written on her pull down bed, but I am not sure if it was the same
      phrase. Two of her pictures were removed and were on the floor near her locker. With the
      captain watching, I used a cloth to open my locker door which was cracked open. 1 always
      securely close the door to my locker when I leave at the end of each shift. Inside my locker,
      someone had taken a black marker to the pictures taped on the locker door. Written on the
      picture of my deceased daughter was "dead" and the work "die" was written over my
      picture.

                                                                                          Page 6 of 7




                                             PRIVILEGED                                                   HOU00146302
                                             PRIVILEGED

  Case 4:18-cv-00644 Document 65-5 Filed on 11/18/19 in TXSD Page 8 of 8




                                                      EEOC Charge N o.
                                                      Charging Party: Jane Draycott
                                                      Respondent: City of Houston, Texas /
                                                                     Houston Fire Department


XVIII. I left the room to see if the captain of my shift had arrived and brought him back to the
       female dorm to show him the vandalism. I took some pictures with my cell phone then went
       out the bay to wait for the arrival of the other female firefighter. I went downtown later that
       day to make a statement about the incident.

XIX. After the incidents of July 7, 2009,1 was placed on leave. The reason I was told 1 was being
     placed on leave was to allow an investigation to take place and appropriate actions to be
     instituted before I returned to work.

XX.    The City of Houston, Texas / Houston Fire Department has engaged in a pattern and practice
       oftargeting female firefighters and subjecting these firefighters to harassment, a hostile work
       environment, including sexual and other offensive language, and discrimination.

XXI. The actions directed towards me and other female firefighters were demeaning, humiliating,
     hostile, aggressive, unprofessional and constituted sexual harassment that was severe,
     egregious, pervasive and altered the terms and conditions of my employment. These events
     occurred continuously from 2000 until I was placed on leave on July 7, 2009.

XXII. I was targeted for harassment, a hostile work environment, and discrimination because ofmy
      gender (female). I was also subjected to retaliation for engaging in a protected activity,
      filing a complaint of gender discrimination.

XXIII. I have not attempted to list every act or detail in this charge.

XXIV. I expressly state that I want this charge filed with both the EEOC and the State or Local
      Agency.

XXV. I have been discriminated against, subjected to different terms and conditions of
     employment, and to harassment and retaliation because of my gender (female) in violation
     of Title VII of the 1964 Civil Rights Act, as amended, 42 U.S.C. § 2000e, et seq., and the
     Texas Commission on Human Rights Act, as codified in the Texas Labor Code § 21.001, et.
     seq.




                                                                                          P age 7 of 7




                                             PRIVILEGED                                                  HOU00146303
